DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (“comprise”).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first protective member” and “a second protective member” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraphs [0228] and [0230] of the specification describes the protective members as being needle arms having a generally sleeve-like configuration to surround a circumference of the needles.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 3, 10, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,624,629. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a suturing device comprising an elongate member (claim 1), an arm configured to move between a retracted position and an extended position (claim 1), the arm comprising a first suture mount and a second suture mount [at least one suture mount; claim 1], a first needle configured to move between the retracted position and deployed position to retrieve a suture portion retained in the first suture mount [at least one suture mount; claim 1], and a second needle configured to move between the retracted position and deployed position to retrieve a suture portion retained in the second suture mount [at least one suture mount; claim 1], wherein the arm in the extended position extends generally orthogonally from a longitudinal axis of the elongated body [approximately 90 degrees; claim 5], the arms in the extended position form an angle of less than 90 degrees with a longitudinal axis of the elongate body [approximately 90 degrees; claim 5], the first and second needles are configured to be deployed simultaneously or sequentially (claims 6 and 7), and first and second protective members (claim 1).
Claims 5-9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,624,629 as applied to claim 2 above, and further in view of Nobles et al. (US Pub. No. 2010/0030242).
The patent claims recite the examined application invention except for the limitations recited in claims 5-9, 11, and 16. However, Nobles also discloses a suturing device (100) comprising an arm (104) and a needle (106; for example, see Figures 16, 20, 27, and 31). Nobles teaches the needle is located proximally of the arm (for example, prior to deploying the needle through the suture mount in the embodiment show in Figure 19, the needle is located proximally of arm 104 and moves distally from the retracted position shown in Figure 19 to the extended position shown in Figure 20), the needle moves distally from the retracted position to the deployed position (for example, see Figures 19-20), the free end of the arm (104) extends outwardly and proximally when the arm moves from the retracted position to the extended position (for example, see Figures 18-19), the needle is located distally of the arm (for example, prior to deploying the needle through the suture mount in the embodiment show in Figure 31, the needle is located distally of arm 104 and moves proximally from the retracted position shown in Figure 30 to the extended position shown in Figure 31), the needle moves proximally from the retracted position to the deployed position (for example, see Figures 30-31), the arm (104) in the extended position forms an angle of less than 900 with a longitudinal axis of the elongate body (for example, see Figures 19 and 30), and the arm (104) is moved between the retracted and extended position by rotation around the connection end of the arm that is pivotally coupled to the elongate body (for example, see Figures 17 and 28, and paragraphs 88 and 101). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the needles and arm of the patent claims as taught by Nobles. Doing so would have provided the suturing device of the patent claims with well-known structure/configuration for effectively suturing tissue.
Claims 4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,624,629 as applied to claim 2 above, and further in view of Nobles et al. (US Pub. No. 2002/0049453).
The patent claims recite the examined application invention except for the limitations recited in 4 and 11. However, Nobles also discloses a suturing device (300) comprising an arm (504) and suture mounts (520, 522; for example, see Figures 17 and 21). Nobles teaches the free end of the arm (504) extends outwardly and distally when the arm moves from the retracted position to the extended position (for example, see Figure 21), and the first and second suture mounts (520, 522) are separated by a distance (for example, see Figure 21, wherein the suture mounts are separated by the same distance as the needles such that the needles are able to pass therethrough). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the arm and suture mounts of the patent claims as taught by Nobles. Doing so would have provided the suturing device of the patent claims with well-known structure/configuration for effectively suturing tissue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 10-14, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nobles et al. (US Pub. No. 2002/0049453).
Regarding claim 2, Nobles discloses a suturing device (300) comprising an elongate member (302) comprising a proximal end and a distal end (for example, see Figure 17), a single arm (504) connected at a connection end of the arm with the elongate member near the distal end (500) of the elongate member (for example, see Figure 21) for movement between a retracted position and an extended position (for example, see Figures 19A-19C illustrating movement of similar embodiment, wherein 504 moves in the same way as 404), the arm (504) comprising a first suture mount (520) and a second suture mount (522) located near a free end of the arm that is opposite the connection end (for example, see Figure 21), the first suture mount (520) configured to releasably retain a first suture portion and the second suture mount (522) configured to releasably retain a second suture portion (for example, see paragraph 89 calling 520 and 522 “suture end supports” thus being configured as claimed; see also Figure 21 illustrating 520 and 522 comprising holes capable of releasably retaining suture portions and Figures 20A-20D illustrating suture end supports releasably retaining first and second portions of suture 422), a first needle (516) configured to move between a retracted position and a deployed position to retrieve the first suture potion retained in the first suture mount (520) when the first needle (516) is moved from the retracted position to the deployed position and returned to the retracted position (for example, see paragraph 89), and a second needle (518) configured to move between a retracted position and a deployed position to retrieve the second suture potion retained in the second suture mount (522) when the second needle (518) is moved from the retracted position to the deployed position and returned to the retracted position (for example, see paragraph 89).
Regarding claim 3, Nobles discloses the arm (504) in the extended position extends generally orthogonally from a longitudinal axis of the elongate body (for example, see Figure 21).
Regarding claim 4, Nobles discloses the free end of the arm (504) extends outwardly and distally when the arm moves from the retracted position to the extended position (for example, see Figure 21).
Regarding claim 5, Nobles discloses the first and/or second needles (516, 518) are located proximally of the arm (for example, prior to deploying the needles through the suture mounts 520 and 522, the needles are located proximally of the arm 504 and move distally from the retracted position to the extended position).
Regarding claim 6, Nobles discloses the first and/or second needles (516, 518) move distally from the retracted position to the deployed position (for example, see paragraph 89 describing the needles both advance and retract and Figure 21 illustrating the needles have moved distally from the retracted position to the deployed position).
Regarding claim 10, Nobles discloses the arm (504) in the extended position forms an angle of less than 900 with a longitudinal axis of the elongate body (for example, see Figure 21).
Regarding claim 11, Nobles discloses the first and second suture mounts (520, 522) are separated by a distance (for example, see Figure 21, wherein the suture mounts are separated by the same distance as the needles such that the needles are able to pass therethrough).
Regarding claim 12, Nobles discloses the first and second needles (516, 518) are configured to be deployed simultaneously (for example, see paragraphs 89 and 94 describing that in each of the embodiments described, the arms and/or needles can be deployed simultaneously or sequentially).
Regarding claim 13, Nobles discloses the first and second needles (516, 518) are configured to be deployed sequentially (for example, see paragraph 94 describing that in each of the embodiments described, the arms and/or needles can be deployed simultaneously or sequentially).
Regarding claim 14, Nobles discloses the first suture portion and second suture portion are separate sutures (for example, see paragraph 89).
Regarding claim 16, Nobles discloses the arm (504) is moved between the retracted and extended position by rotation around the connection end of the arm (via hinge 408) that is pivotally coupled to the elongate body (the arms are considered coupled to the elongate body since they are within the elongate body and pivot via hinge 40, thus are considered pivotally coupled to the elongate body as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 2, 3, 5-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. (US Pub. No. 2010/0030242) in view of Nobles et al. (US Pub. No. 2002/0049453).
Regarding claim 2, Nobles ‘242 discloses a suturing device (100) comprising an elongate member (142) comprising a proximal end and a distal end (for example, see Figures 16 and 27), a single arm (104) connected at a connection end of the arm with the elongate member near the distal end of the elongate member (for example, see Figures 16, 17, 27, and 28) for movement between a retracted position and an extended position (for example, see Figures 18-19 and 29-30), the arm (104) comprising a first suture mount (opening in 104 illustrated in Figures 17 and 28; see also Figures 19 and 30 illustrating a suture portion mounted thereto) located near a free end of the arm that is opposite the connection end (for example, see Figure 17 and 28), the first suture mount configured to releasably retain a first suture portion (for example, see Figures 18-22 and 29-33), and a first needle (106) configured to move between a retracted position and a deployed position to retrieve the first suture potion retained in the first suture mount when the first needle (106) is moved from the retracted position to the deployed position and returned to the retracted position (for example, see Figures 19-21 and 30-32). Nobles ‘242 fails to disclose the arm further comprising a second suture mount located near a free end of the arm that is opposite the connection end, the second suture mount configured to releasably retain a second suture portion, and a second needle configured to move between a retracted position and a deployed position to retrieve the second suture potion retained in the second suture mount when the second needle is moved from the retracted position to the deployed position and returned to the retracted position.
Nobles ‘453 also discloses a suturing device (300) comprising an arm (504) having a first suture mount (520) configured to releasably retain a first suture portion and a first needle (516). Nobles ‘453 teaches a second suture mount (522), the second suture mount (522) configured to releasably retain a second suture portion (for example, see paragraph 89 calling 520 and 522 “suture end supports” thus being configured as claimed; see also Figure 21 illustrating 520 and 522 comprising holes capable of releasably retaining suture portions and Figures 20A-20D illustrating suture end supports releasably retaining first and second portions of suture 422), and a second needle (518) configured to move between a retracted position and a deployed position to retrieve the second suture potion retained in the second suture mount (522) when the second needle (518) is moved from the retracted position to the deployed position and returned to the retracted position (for example, see paragraph 89). Nobles ‘453 teaches having two suture mounts in the arm and two needles advantageously allows the device to apply multiple sutures simultaneously (for example, see paragraph 89). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the arm of Nobles ‘242 with a second suture mount located near a free end of the arm that is opposite the connection end, the second suture mount configured to releasably retain a second suture portion, and have provided the suturing device of Nobles ‘242 with a second needle configured to move between a retracted position and a deployed position to retrieve the second suture potion retained in the second suture mount when the second needle is moved from the retracted position to the deployed position and returned to the retracted position as taught by Nobles ‘453. Doing so would have enabled the suturing device of Nobles ‘242 to apply multiple sutures simultaneously as taught by Nobles ‘453.
Regarding claim 3, Nobles ‘242 as modified discloses the arm (104) in the extended position extends generally orthogonally from a longitudinal axis of the elongate body (for example, see Figures 19 and 30).
Regarding claim 5, Nobles ‘242 as modified discloses the first and/or second needles are located proximally of the arm (for example, prior to deploying the needle through the suture mount in the embodiment show in Figure 19, the needle is located proximally of arm 104 and moves distally from the retracted position shown in Figure 19 to the extended position shown in Figure 20).
Regarding claim 6, Nobles ‘242 as modified discloses the first and/or second needles move distally from the retracted position to the deployed position (for example, see Figures 19-20).
Regarding claim 7, Nobles ‘242 as modified discloses the free end of the arm (104) extends outwardly and proximally when the arm moves from the retracted position to the extended position (for example, see Figures 18-19).
Regarding claim 8, Nobles ‘242 as modified discloses the first and/or second needles are located distally of the arm (for example, prior to deploying the needle through the suture mount in the embodiment show in Figure 31, the needle is located distally of arm 104 and moves proximally from the retracted position shown in Figure 30 to the extended position shown in Figure 31).
Regarding claim 9, Nobles ‘242 as modified discloses the first and/or second needles move proximally from the retracted position to the deployed position (for example, see Figures 30-31).
Regarding claim 10, Nobles ‘242 as modified discloses the arm (104) in the extended position forms an angle of less than 900 with a longitudinal axis of the elongate body (for example, see Figures 19 and 30).
Regarding claim 11, Nobles ‘242 as modified discloses the first and second suture mounts are separated by a distance (for example, see Figure 21 of Nobles ‘453, wherein the suture mounts are separated by the same distance as the needles such that the needles are able to pass therethrough).
Regarding claim 12, Nobles ‘242 as modified discloses the first and second needles are configured to be deployed simultaneously (for example, see paragraphs 89 and 94 of Nobles ‘453 describing that in each of the embodiments described the arms and/or needles can be deployed simultaneously or sequentially).
Regarding claim 13, Nobles ‘242 as modified discloses the first and second needles are configured to be deployed sequentially (for example, see paragraph 94 of Nobles ‘453 describing that in each of the embodiments described the arms and/or needles can be deployed simultaneously or sequentially).
Regarding claim 14, Nobles ‘242 as modified discloses the first suture portion and second suture portion are separate sutures (for example, see paragraph 89 of Nobles ‘453).
Regarding claim 16, Nobles ‘242 as modified discloses the arm (104) is moved between the retracted and extended position by rotation around the connection end of the arm that is pivotally coupled to the elongate body (for example, see Figures 17 and 28, and paragraphs 88 and 101).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. (US Pub. No. 2002/0049453) as applied to claim 2 above, and further in view of Bain et al. (US Pub. No. 2008/0097482).
Nobles discloses the claimed invention except for a first protective member and a second protective member, wherein the first protective member is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position. Bain also discloses a suturing device comprising first and second needles (for example, see Figures 1A-1E). Bain teaches a first protective member (18a) and a second protective member (18b), wherein the first protective member (18a) is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member (18b) is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position (these limitations are interpreted under 112, sixth paragraph, which includes needle arms having a generally sleeve-like configuration to surround a circumference of the needles, and equivalents thereof, see paragraphs [0228] and [0230] of the instant specification; paragraph 53 of Bain describes 18a and 18b as sliding tubes or sheaths and paragraph 31 of Bain describes the sheaths being slidable relative to the needles for selectively covering each needle, thus satisfying the limitations as interpreted under 112, sixth paragraph). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Nobles’s suturing device with a first protective member and a second protective member, wherein the first protective member is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position as taught by Bain. Doing so would have enabled the user of the suturing device to protect the needles and/or healthy surrounding tissue from the needles during the procedure as desired and/or needed.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nobles et al. (US Pub. No. 2010/0030242) in view of Nobles et al. (US Pub. No. 2002/0049453) as applied to claim 2 above, and further in view of Bain et al. (US Pub. No. 2008/0097482).
Nobles ‘242 as modified discloses the claimed invention except for a first protective member and a second protective member, wherein the first protective member is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position. Bain also discloses a suturing device comprising first and second needles (for example, see Figures 1A-1E). Bain teaches a first protective member (18a) and a second protective member (18b), wherein the first protective member (18a) is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member (18b) is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position (these limitations are interpreted under 112, sixth paragraph, which includes needle arms having a generally sleeve-like configuration to surround a circumference of the needles, and equivalents thereof, see paragraphs [0228] and [0230] of the instant specification; paragraph 53 of Bain describes 18a and 18b as sliding tubes or sheaths and paragraph 31 of Bain describes the sheaths being slidable relative to the needles for selectively covering each needle, thus satisfying the limitations as interpreted under 112, sixth paragraph). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Nobles’s ‘242 modified suturing device with a first protective member and a second protective member, wherein the first protective member is configured to inhibit contact between a distal end of the first needle and surrounding tissue during at least a portion of the movement of the first needle from its retracted position toward its deployed position and the second protective member is configured to inhibit contact between a distal end of the second needle and surrounding tissue during at least a portion of the movement of the second needle from its retracted position toward its deployed position as taught by Bain. Doing so would have enabled the user of the suturing device to protect the needles and/or healthy surrounding tissue from the needles during the procedure as desired and/or needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 10, 2022